Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the applicant’s filing on April 26, 2021. Claims 1-20 are pending.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant arguments/remarks filed on 04/26/2021 has been fully considered and persuasive. 
In regarding to independent claim 1, are drawn to a method for delivering a package via a drone.  Specifically wherein said landing pad comprises a landing platform with a trapdoor in a normally closed position and a storage compartment with a floor and a conveyor belt and a hydraulic system configured to tilt said floor; opening said trapdoor of said landing platform upon receipt of said first signal by said receiver to expose an interior of said storage compartment; and actuating a mechanism operatively associated with said drone to transfer said package into said storage compartment. In other words, the closest prior arts of record when taken either individually or in other combination fail to teach or render obvious of the combination claimed subject matter; therefore, the pending claims are patentably distinguishable over the prior arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUC M DO whose telephone number is (571)270-5962.  The examiner can normally be reached on 9AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 5712722706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TRUC M DO/Primary Examiner, Art Unit 3669